Detailed Action
This action is in response to the application filed on September 21, 2020.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on September 21, 2020 and September 23, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Claim Interpretation 
2.	Claims 1-25 are directed to a computer program product comprising one or more computer-readable tangible storage media on which program instructions are stored. The “computer-readable tangible storage media” as recited in claims 1-25 is interpreted in light of Applicants’ description below: 
	“[0150] The computer readable storage medium can be a tangible device that can retain 
and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non- exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access 5 memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination10 of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire. “

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Abdulla et al. (US /10,152,492 B1) in view of Lomet et al. (US/2016,0110403 A1).

	Regarding claim 1, Abdulla teaches “A computer program product for retaining versions of an object, wherein the computer program product comprises a computer readable storage medium having program instructions executable by a processor to cause operations, the operations comprising:  (See Col. 2, lines 45-50) (A computer readable storage medium containing computer readable instructions or computer program code, or as a computer program product, comprising a computer usable medium having a computer readable program code embodied therein; may be stored in some form of computer-readable medium, such as memory or CD-ROM, and executed by a processor.)

“appending changes to a current version object resulting in a new current version object and a most recent previous version object comprising the current version object before the changes were appended;” (See Fig. 7, wherein a user may wish to unclutter the system by using only a file name 1.jpg. The user may create a new version of file by first restoring the previous version similar to the scenario shown in FIG. 5, opening the previous version 1.jpg, making changes, then saving the file. Later on, when 1.jpg is rarely accessed, the user may clean up the system and free up valuable space by first placing 1.jpg stub 710 in Extended Recycle Bin 700, then emptying Extended Recycle Bin 700. In some embodiments, using Content Addressable Storage (CAS) as Secondary Storage 750 may enable restoration of multiple versions of a file after the file appears to be replaced. Similar to FIG. 6, the user may restore the current version of 1.jpg 770 either by recovering 1.jpg stub 710 from Extended Recycle Bin 700 or by first locating and restoring Copy of 1.jpg stub 730, then following the pointer of the stub to restore 1.jpg 770)

“maintaining version metadata, for each previous version object, including the most recent previous version object,” (As shown in Fig. 2, by enabling prevent delete option, removal of stub from Primary Storage 100 does not trigger removal of the corresponding files from Secondary Storage 170, Extended Recycle Bin 165 may preserve the file in Data Storage System 10 after removal of a stub and enable restoring a file and/or multiple versions of the file, maintaining version metadata.)

But, Abdulla does not explicitly disclose “indicating an offset in the new current version object at which the previous version object can be recovered;”

However, Lomet teaches “indicating an offset in the new current version object at which the previous version object can be recovered;” (See [0142]) (For example, each of the one or more descriptions that describe one or more respective versions of the respective records may include a transaction identifier (TID) that identifies a creating transaction associated with the respective version of the respective record, a version offset value indicating a referencing offset of a copy of the respective version of the respective record that is stored in a recovery log at a location in the recovery log that corresponds to the version offset value.)


But, Abdulla does not explicitly disclose “deleting the most recent previous version object and retaining the version metadata, for the most recent previous version object after the most recent previous version object is deleted to allow recovery of a previous version object from the new current version object using the offset in the version metadata.” 

However, Lomet teaches “deleting the most recent previous version object and retaining the version metadata, for the most recent previous version object after the most recent previous version object is deleted to allow recovery of a previous version object from the new current version object using the offset in the version metadata” (See [0296]) (For example, an example BLIND-D operation, or blind delete (the D in CRUD) may be used, in addition to a “normal” delete that checks whether a version is present before deleting, and hence involving a page READ. This operation may involve only performing a P-READ. Such a BLIND-D operation may have various, different definitions. For example, it may delete a prior version when the page is eventually read and rationalized, and may be a no-op if there is no prior version.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Abdulla (Extended recycle bin for versioning) with Lomet (High performance transactions in database management systems) in order to allow for example, multi-version concurrency control which may be used to advantageously to improve both concurrency and performance. In addition, recovery logs may be indexed for a version store, versions of records, as they are processed. For example, redo only logging may be implemented, to reduce recovery log versions thereby, improving processing time and usage of hardware resources).

	Regarding claim 2, Abdulla in view of Lomet teaches “The computer program product of claim 1, wherein the operations further comprise: applying a retention policy to determine a condition under which to remove an — oldest previous version of previous version objects; deleting version metadata for the oldest previous version in response to determining that condition indicates to remove the oldest previous version; and deleting an oldest previous version object in response to determining that the condition indicates to remove the oldest previous version and the oldest previous version object is retained for the oldest previous version.” (See Lomet [0083]) (A second-chance cleaning policy approximates least-recently-used, may be implemented by copying versions from the head of the log to the tail if the version has been referenced since the last cleaning pass.)

	Regarding claim 3, Abdulla in view of Lomet teaches “The computer program product of claim 2, wherein the condition indicates at least one of to remove any previous versions that exceed a maximum number of days since created and to remove an oldest previous version to not retain more than a maximum number of previous versions.” (See Lomet [0083]) (A second-chance cleaning policy approximates least-recently-used, may be implemented by copying versions from the head of the log to the tail if the version has been referenced since the last cleaning pass.)

	Regarding claim 4, Abdulla in view of Lomet teaches “The computer program product of claim 2, wherein the retention policy is applied in response to creating the new current version object. (See Lomet [0083]) (A second-chance cleaning policy approximates least-recently-used, may be implemented by copying versions from the head of the log to the tail if the version has been referenced since the last cleaning pass.)

	Regarding claim 5, Abdulla in view of Lomet teaches “The computer program product of claim 1, wherein the operations further comprise: determining whether to retain the most recent previous version object in response  to creating the new current version object, wherein the most recent previous version object is deleted in response to determining to not retain the most recent previous version  object, and wherein the version metadata for the most recent previous version object is retained until a retention policy indicates to remove the most recent previous version  object. “(See Fig. 2 and 7, wherein a user may wish to unclutter the system by using only a file name 1.jpg. The user may create a new version of file by first restoring the previous version similar to the scenario shown in FIG. 5, opening the previous version 1.jpg, making changes, then saving the file. Later on, when 1.jpg is rarely accessed, the user may clean up the system and free up valuable space by first placing 1.jpg stub 710 in Extended Recycle Bin 700, then emptying Extended Recycle Bin 700. In some embodiments, using Content Addressable Storage (CAS) as Secondary Storage 750 may enable restoration of multiple versions of a file after the file appears to be replaced. Similar to FIG. 6, the user may restore the current version of 1.jpg 770 either by recovering 1.jpg stub 710 from Extended Recycle Bin 700 or by first locating and restoring Copy of 1.jpg stub 730, then following the pointer of the stub to restore 1.jpg 770. As shown in Fig. 2, by enabling prevent delete option, removal of stub from Primary Storage 100 does not trigger removal of the corresponding files from Secondary Storage 170, Extended Recycle Bin 165 may preserve the file in Data Storage System 10 after removal of a stub and enable restoring a file and/or multiple versions of the file, maintaining version metadata.

See also Lomet [0083], wherein a second-chance cleaning policy approximates least-recently-used, may be implemented by copying versions from the head of the log to the tail if the version has been referenced since the last cleaning pass.)

	Regarding claim 6, Abdulla in view of Lomet teaches “The computer program product of claim 5, wherein the retention policy indicates to retain a previous version object for every ith version object, wherein the determining to retain the most recent previous version object comprises determining that amost recent previous version comprises an ith version from a previous version for which the previous version object is retained.” (The user may create a new version of file by first restoring the previous version similar to the scenario shown in FIG. 5, opening the previous version 1.jpg, making changes, then saving the file. Later on, when 1.jpg is rarely accessed, the user may clean up the system and free up valuable space by first placing 1.jpg stub 710 in Extended Recycle Bin 700, then emptying Extended Recycle Bin 700. In some embodiments, using Content Addressable Storage (CAS) as Secondary Storage 750 may enable restoration of multiple versions of a file after the file appears to be replaced. Similar to FIG. 6, the user may restore the current version of 1.jpg 770 either by recovering 1.jpg stub 710 from Extended Recycle Bin 700 or by first locating and restoring Copy of 1.jpg stub 730, then following the pointer of the stub to restore 1.jpg 770. As shown in Fig. 2, by enabling prevent delete option, removal of stub from Primary Storage 100 does not trigger removal of the corresponding files from Secondary Storage 170, Extended Recycle Bin 165 may preserve the file in Data Storage System 10 after removal of a stub and enable restoring a file and/or multiple versions of the file, maintaining version metadata.

See also Lomet [0083], wherein a second-chance cleaning policy approximates least-recently-used, may be implemented by copying versions from the head of the log to the tail if the version has been referenced since the last cleaning pass.)

	Regarding claim 7, Abdulla in view of Lomet teaches “The computer program product of claim 5, wherein the retention policy indicates to maintain a maximum number of previous version objects, wherein the operations further comprise:  deleting an oldest previous version object in response to determining that a number of previous version objects exceeds the maximum number of previous version objects after determined to retain the most recent previous version object.” (See Lomet [0095]) (MVCC 206 uses the transaction table to track the oldest active transaction's timestamp (OAT) and only discards metadata for versions that are not visible to all ongoing and future transactions, with a possible exception of those visible to the OAT.. This prevents the MVCC 206 from removing metadata needed to correctly perform concurrency control for the active transactions. For example, the transaction table includes an entry 562 representing an oldest active transaction that is periodically determined by the transaction engine 508, as one of the respective transactions that is active and is associated with an oldest timestamp.)

	Regarding claim 8, Abdulla in view of Lomet teaches “The computer program product of claim 1, wherein the operations further comprise: in response to appending changes to the current version object resulting in the new current version object, determining whether an export queue indicates a previous version object; and replacing the previous version object indicated in the export queue with the most recent previous version object to cause the most recent previous version object to be exported to a remote storage.” (See Lomet Fig. 7, wherein recovering multiple versions of a file may be possible even if multiple versions of the file share the same name. The recovery of multiple versions of a file sharing the same name addresses the need of restoring a replaced prior version.  Using Content Addressable Storage (CAS) as Secondary/Remote Storage may enable restoration of multiple versions of a file after the file appears to be replaced.)

	Regarding claim 9, Abdulla in view of Lomet teaches “The computer program product of claim 1, wherein the current version object before being appended includes trailing metadata at an end of the current version object added by a system that provided data for the current version object, wherein the  operations further comprise:  marking the trailing metadata in the current version object as hidden, wherein the appending the changes comprises appending the changes after the hidden trailing metadata to retain the hidden trailing metadata in the previous version object to use to recover the previous version object.” (See Lomet [0095]) (MVCC 206 uses the transaction table to track the oldest active transaction's timestamp (OAT) and only discards metadata for versions that are not visible to all ongoing and future transactions, with a possible exception of those visible to the OAT.. This prevents the MVCC 206 from removing metadata needed to correctly perform concurrency control for the active transactions. For example, the transaction table includes an entry 562 representing an oldest active transaction that is periodically determined by the transaction engine 508, as one of the respective transactions that is active and is associated with an oldest timestamp.)

	As per claim 10, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected. 

	Regarding claim 11, Abdulla in view of Lomet teaches “The computer program product of claim 10, wherein the appending the changes overwrites the trailing metadata at the end of the current version object resulting in removal of at least a portion of the trailing metadata, for the most recent previous version object, in the new current version object. “(See Lomet [0095]) (MVCC 206 uses the transaction table to track the oldest active transaction's timestamp (OAT) and only discards metadata for versions that are not visible to all ongoing and future transactions, with a possible exception of those visible to the OAT. This prevents the MVCC 206 from removing metadata needed to correctly perform concurrency control for the active transactions. For example, the transaction table includes an entry 562 representing an oldest active transaction that is periodically determined by the transaction engine 508, as one of the respective transactions that is active and is associated with an oldest timestamp.)
 
	Regarding claim 12, Abdulla in view of Lomet teaches “The computer program product of claim 10, wherein the trailing metadata was added by a host system that provided the current version object and changes to append to the current version object and includes information on the host system.” (See Lomet [0095]) (MVCC 206 uses the transaction table to track the oldest active transaction's timestamp (OAT) and only discards metadata for versions that are not visible to all ongoing and future transactions, with a possible exception of those visible to the OAT. This prevents the MVCC 206 from removing metadata needed to correctly perform concurrency control for the active transactions. For example, the transaction table includes an entry 562 representing an oldest active transaction that is periodically determined by the transaction engine 508, as one of the respective transactions that is active and is associated with an oldest timestamp.)


	As per claim 13, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “A system for retaining versions of an object, comprising:  a processor; and a computer readable storage medium having program instructions that when executed by the processor cause operations, the operations” (See Fig. 7 and Col. 2, lines 45-50) (A computer readable storage medium containing computer readable instructions or computer program code, or as a computer program product, comprising a computer usable medium having a computer readable program code embodied therein; may be stored in some form of computer-readable medium, such as memory or CD-ROM, and executed by a processor.)


	Regarding claim 14, Abdulla in view of Lomet teaches “ The system of claim 13, wherein the operations further comprise: applying a retention policy to determine a condition under which to remove an oldest previous version of previous version objects; deleting version metadata for the oldest previous version in response to determining that condition indicates to remove the oldest previous version; and deleting an oldest previous version object in response to determining that the condition indicates to remove the oldest previous version and the oldest previous version object is retained for the oldest previous version.” (See Lomet [0083]) (A second-chance cleaning policy approximates least-recently-used, may be implemented by copying versions from the head of the log to the tail if the version has been referenced since the last cleaning pass.)

	As per claim 15, this claim is rejected based on rationale given above for rejected claim 3 and is similarly rejected. 
	As per claim 16, this claim is rejected based on rationale given above for rejected claim 4 and is similarly rejected. 
	As per claim 17, this claim is rejected based on rationale given above for rejected claim 8 and is similarly rejected. 
	As per claim 18, this claim is rejected based on rationale given above for rejected claim 9 and is similarly rejected. 
	As per claim 19, this claim is rejected based on rationale given above for rejected claim 10 and is similarly rejected. 
	As per claim 20, this claim is rejected based on rationale given above for rejected claim 12 and is similarly rejected. 
	As per claim 21, this claim is rejected based on rationale given above for rejected claim 10 and is similarly rejected. 
	As per claim 22, this claim is rejected based on rationale given above for rejected claim 2 and is similarly rejected. 
	As per claim 23, this claim is rejected based on rationale given above for rejected claim 5 and is similarly rejected. 
	As per claim 24, this claim is rejected based on rationale given above for rejected claim 8 and is similarly rejected. 
	As per claim 25, this claim is rejected based on rationale given above for rejected claim 9 and is similarly rejected. 





















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy McGhee whose telephone number is (313)446-6581.  The examiner can normally be reached on Mon-Thu, 8:00 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tracy McGhee/
Patent Examiner
Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154